United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS            March 11, 2004
                            FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40180
                          Summary Calendar


                       JASON LANDON BLAKENEY,

                                                Plaintiff-Appellant,

                               versus

         RUSK COUNTY SHERIFF; JAMES STROUD; JERRY KESINGER;
             JIMMI CANDY; DARYL NORRIS; RICKY ALEXANDER;
                 CHANEY HOWETH; UNIDENTIFIED PARTIES,

                                                Defendants-Appellees.


            Appeal from the United States District Court
                  for the Eastern District of Texas
                            (6:02-CV-241)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jason Landon Blakeney, Texas prisoner # 1093381, appeals, pro

se, the dismissal, following a bench trial, of his civil rights

action against Rusk County jail officials and unknown defendants

for claimed violations of his constitutional rights while he was a

pre-trial detainee.   Blakeney bases error on the finding that his

being placed in a restraint chair from 1:00 p.m. on 24 July 2001

until approximately 9:00 a.m. the next day (20 hours), was not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
punishment. He also contends that being denied food, water, access

to   a    toilet,     and   exercise   while       in    the   restraint    chair   was

deliberate indifference.            Blakeney has waived the other claims he

raised in his complaint.         See Cinel v. Connick, 15 F.3d 1338, 1345

(5th Cir.), cert. denied, 513 U.S. 868 (1994).                   (Blakeney’s motion

for appointment of counsel is DENIED.)

         Blakeney’s first claim — due process right not to be punished

violated by being placed in restraint chair — is premised on the

rule that pre-trial detainees cannot be subjected to punishment.

Bell v. Wolfish, 441 U.S. 520 (1979).                    “[U]nder Bell, a pretrial

detainee cannot be subjected to conditions or restrictions that are

not reasonably related to a legitimate governmental purpose”. Hare

v. City of Corinth, 74 F.3d 633, 640 (5th Cir. 1996) (en banc).

The Bell test applies “when a pretrial detainee attacks general

conditions,      practices,      rules,       or        restrictions   of     pretrial

confinement”.         Id. at 643.

         Blakeney’s second claim involves a standard of deliberate

indifference.         When a claim is based on the “episodic acts or

omissions” of jail officials, the standard of subjective deliberate

indifference is applicable.              See id. at 643, 650.                 Blakeney

contends that not providing him with food, water, toilet-access,

and exercise while he was in the chair was such an episodic act.

         Regardless    whether   Blakeney’s        20-hour      confinement    in   the

restraint chair was a condition of confinement or an episodic act,

                                          2
Blakeney has not shown reversible error.      Facts found through a

bench trial are reviewed only for clear error.   Williams v. Kaufman

County, 352 F.3d 994, 1001 (5th Cir. 2003).

     With respect to the claim under the Bell-standard, the court

found:

          In the present case, Rusk County jail
          officials were confronted with an unruly and
          dangerous pretrial detainee who was creating
          havoc in the jail.     He was placed in the
          restrictive chair after he disobeyed orders
          and engaged in destructive practices, such as
          starting fires, knocking holes in the wall and
          pulling pipes out of the wall.... With respect
          to the incident on July 24, 2001, the
          Plaintiff was again engaging in misconduct and
          destructive behavior, which included setting
          fires and flooding his cell. A tactical team
          was again sent into the cell, and the
          plaintiff was strapped to the restraint
          chair.... It is clear that Lt. Kesinger was
          using   the   restraint    chair   and   other
          restrictions as a means of controlling a
          particularly unruly and destructive detainee.

Based on this, the court did not err in holding that the restraint

chair had not been used for punishment.    Because the challenged

condition or restriction — the restraint chair — was reasonably

related to a legitimate governmental objective — to stop Blakeney’s

destructive behavior — the court did not err in not inferring a

punitive purpose.    See Bell, 441 U.S. at 539.       There was no

violation of his rights as a pre-trial detainee under Bell.     See

Hamilton v. Lyons, 74 F.3d 99, 104 (5th Cir. 1996).

     Concerning Blakeney’s contention that keeping him in the

restraining chair without providing him food, water, toilet-access,

                                3
or   exercise,   amounted       to   actionable   subjective      deliberate

indifference, the court found that defendants “acted with the proper

intent of endeavoring to stop the Plaintiff from engaging in extreme

misconduct in a nonpunitive manner” and they “did not act with

deliberate indifference”.       As discussed below, these findings were

not clearly erroneous.

     Regarding     Blakeney’s    not-fed    claim,   Lieutenant    Kesinger

testified that he did not order that Blakeney not be fed; and

Sergeant Dickerson testified that an inmate will be given a meal in

the restraint chair if it is meal time and the inmate allows it.

The jail log indicates that Blakeney actively resisted being in the

chair through 10:00 p.m. on 24 July, then slept much of the night,

and was fed breakfast at 6:10 a.m.

     Regarding     Blakeney’s    no-water   claim,   Sergeant     Dickerson

testified that an inmate will be given water while in the restraint

chair if the inmate will accept it; that she did not offer Blakeney

any because he slept most of the night; but that she gave him juice

in the morning. Lieutenant Kesinger testified that an inmate in the

restraint chair who requests water will be given water; and that he

never left instructions that Blakeney not be given water.           Blakeney

offered no evidence that he had requested water while in the

restraint chair.

     Regarding Blakeney’s no-toilet claim, the log does not show

that Blakeney was allowed to use it; but Lieutenant Kesinger


                                      4
testified that, had Blakeney requested to do so, an evaluation would

have been made to determine whether it was appropriate to allow

that.    Blakeney did not demonstrate that he ever asked to do so.

       Finally, regarding Blakeney’s no-exercise claim, Lieutenant

Kesinger testified that he had consulted with a doctor and had been

told    that   restraint   chair   use   should   not   exceed   24   hours.

Blakeney’s restraint did not exceed this, and he has not shown that

Lieutenant Kesinger was deliberately indifferent.

                                             MOTION DENIED; AFFIRMED




                                     5